department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division vote el gnpte uvic tv ep ra t3 legend taxpayer a taxpayer b ira x tra y tra z date date date date date sum company m company n page dearfid this is in response to the request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you through your authorized representative request a series of letter rulings relating to the transaction described below this letter revokes private_letter_ruling plr dated date and substitutes the following letter tuling this letter also considers the behalf by your authorized representative which clarified several facts relating to the plr the following facts and representations support your ruling_request correspondence submitted on your taxpayer a whose date of birth was date died on date as of the date of her death taxpayer a maintained ira x with company m taxpayer b taxpayer a’s son was the named beneficiary of ira x the date of death value of ira x was sum on or about date taxpayer b received a distribution of the sum value in ira x company m issued a calendar_year form 1099-r to taxpayer b indicating that he had received a distribution in the amount of sum as the beneficiary of taxpayer a’s ira x on or about date taxpayer b rolled over a portion of said distribution into ira y an individual_retirement_arrangement maintained with company n documentation submitted with your ruling_request indicates that ira y was designated a beneficiary ira rollover to be maintained for the benefit of taxpayer b on or about date taxpayer b rolled over the remaining portion of the date distribution from ira x into ira z an individual_retirement_arrangement maintained with company m documentation which accompanied this ruling_request indicated that ira z was created by means of a rollover_contribution iras y and z were set up using taxpayer b’s social_security_number company m and company n have assured taxpayer b that they either have taken or will take al necessary steps to insure that the transactions described above do not result in their being treated as taxable_distributions to taxpayer b with that regard companies m and n will upon taxpayer b’s receipt of a favorable letter_ruling prospectively retitle iras z and y as iras maintained in the name of taxpayer a companies m and n will also correct their bookkeeping entries issue new forms to taxpayer b indicating that taxpayer b did not realize income when he rolled over amounts into iras z and y and will treat the transactions described above as trustee to page hiei ou trustée transfers into iras maintained in the name of taxpayer a for the benefit of taxpayer b the actions referenced in the paragraph immediately above have not been taken even after the service’s issuance of plr based on the above facts and representations you through your authorized representative request the following letter rulings that the transactions described above through which sum was distributed from ira x and subsequently rolled over into iras y and z constitute transfers as that term is used in revrul_78_406 that the transactions described above did not constitute taxable_distributions when they occurred that the first transaction described above resulted in ira y retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b and that the second transaction described above resulted in ira z retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b assuming unfavorable responses to ruling requests above pursuant to code sec_408 excess amounts contributed to ira y may have been returned to taxpayer b without taxpayer b’s having to take said amounts into income as long as any excess_contribution was returned to taxpayer b no later than the due_date of taxpayer b’s calendar_year federal_income_tax return including extensions and assuming unfavorable responses to ruling requests above pursuant to code sec_408 excess amounts contributed to ira z may be returned to taxpayer b without taxpayer b’s having to take said amounts into income as long as any excess_contribution is returned to taxpayer b no later than the due_date of taxpayer b’s calendar_year federal_income_tax return including extensions with respect to your ruling requests code sec_408 provides in general that except as otherwise provided in code sec_408 amounts distributed from an ira are taxed to the distributee in accordance with the rules provided under sec_72 page code sec_408 provides in general that paragraph d which governs rollover_contributions of distributions made from iras does not apply to any amount described in subparagraph a ira_distributions received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an ira that was not includible in his gross_income because of the application of paragraph d code sec_408 provides in general that the rollover rules of code sec_408 shall not apply to inherited iras code sec_408 provides that an inherited ira is an ira acquired by an individual other than a surviving_spouse by reason of the death of another individual ira owner code sec_219 sets down limitations applicable to yearly contributions by a taxpayer to an fra or iras code sec_4973 imposes a excise_tax on excess_contributions to an ira code sec_4973 provides in relevant part that any contribution which is distributed from an individual_retirement_account or individual_retirement_annuity in a distribution described in code sec_408 shall be treated as an amount not contributed code sec_408 provides that paragraph does not apply to the distribution of any contribution paid during a taxable_year to an individual_retirement_account or for an individual_retirement_annuity if- a b c such distribution is received on or before the day prescribed by law including extensions of time for filing such individual’s return for such taxable_year no deduction is allowed under sec_219 with respect to such contribution and such distribution is accompanied by the amount of net_income attributable to such contribution in the case of such a distribution for purposes of sec_61 any net_income described in paragraph c shall be deemed to have been earned and receivable in the taxable_year in which such contribution is made revrul_78_406 1978_2_cb_157 provides in general that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer is not a rollover_contribution the revenue_ruling states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds page revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary revproc_89_52 1989_2_cb_632 provides guidance with respect to iras maintained for the benefit of non-spouse beneficiaries of deceased ira holders as noted above taxpayer b the named beneficiary of taxpayer a’s ira x received distributions of his interest in taxpayer a’s ira x and subsequently rolled over said distributions into other iras set up and maintained for the benefit of taxpayer b the service believes that said transactions were not in accordance with the guidelines found in revrul_78_406 and did not comply with the requirements of revproc_89_52 this conclusion recognizes the representations made that companies m and n will take all necessary steps to characterize taxpayer b’s actions as trustee-to-trustee transfers however the transactions described herein constituted distributions and rollovers when made and cannot be recharacterized as trustee to trustee transfers as that term is used in revrul_78_406 thus since taxpayer b’s actions were not in compliance with the requirements of revrul_78_406 he did receive distributions as that term is defined in code sec_408 from ira x described in code sec_408 does apply to taxpayer b’s actions thus the restriction thus with respect to your first four ruling requests the service concludes as follows that the transactions described above through which sum was distributed from ira x and subsequently rolled over into iras y and z did not constitute transfers as that term is used in revrul_78_406 that the transactions described above did constitute taxable_distributions when they occurred that the first transaction described above did not result in ira y retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b and that the second transaction described above did not result in ira z retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b with respect to your fifth and sixth ruling requests as noted above taxpayer b contributed a portion of sum standing to his benefit in ira x to ira y during calendar page year and contributed the remaining portion of sum to ira z during calendar_year each contribution exceeded the limitation found in code sec_219 and thus constituted an excess_contribution to an ira as that term is used in code sec_4973 code sec_408 permits a taxpayer to withdraw an excess_contribution to an ira by the due_date of his return including extensions for the taxable_year of contribution pursuant to code sec_408 such withdrawal does not constitute a taxable_distribution under code sec_408 such withdrawal must be accompanied by the income attributable to the excess_contribution thus with respect to your fifth and sixth ruling requests the service concludes as foliows assuming unfavorable responses to ruling requests above pursuant to code sec_408 excess amounts contributed to ira y may have been returned to taxpayer b without taxpayer b’s having to take said distribution from ira y into income as long as any excess_contribution was to ira y retumed to taxpayer b no later than the due_date of taxpayer b’s calendar_year federal_income_tax return including extensions and assuming unfavorable responses to ruling requests above pursuant to code sec_408 excess amounts contributed to ira z may be returned to taxpayer b without taxpayer b’s having to take said distribution from ira z into income as long as any excess_contribution to ira z is returned to taxpayer b no later than the due_date of taxpayer b’s calendar_year federal_income_tax return including extensions the service’s responses to the fifth and sixth ruling requests indicate that as long as there is compliance with code sec_408 amounts distributed to taxpayer b from either ira y or ira z or both iras will not constitute taxable_distributions as that term is used in code sec_408 1t the responses do not conclude that taxpayer b did not receive a taxable_distribution from ira x during calendar_year this ruling letter assumes that ira x met the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this letter_ruling is authorized by larry heben of this group can be reached at who page pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours arana vf frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
